DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: the tables on page 46 and 53 do not have a title and number.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mini gene" in 10 and 11.  There is insufficient antecedent basis for this limitation in the claim because there is no previous mention of a minigene in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 16 of U.S. Patent No. 7,282,199 in view of Wilson (WO99/15685, IDS). 
Claim 1 is drawn to a method of generating a recombinant adeno-associated virus comprising culturing host cell comprising: a) a molecule encoding vp1 capsid having a sequence of amino acids 1-738 of SEQ ID NO: 2 or a sequence which is at least 95% identical to the full length amino acids 1-738 of SEQ ID NO: 2; b) a functional rep gene; c) a nucleic acid molecule comprising at least one AAV inverted terminal repeat (ITR) and a non-AAV nucleic acid sequence encoding a gene product operably linked to sequences which directs expression of the product in a host cell; and d) sufficient helper function to package of the minigene, probably the gene product recited in c).  
Claim 3 of the ‘199 application is drawn to a host cell transfected with an AAV virus comprising AAV8 capsid vp1 capsid having a sequence of amino acids 1-738 of SEQ ID NO: 2 or a sequence which is at least 95% identical to the full length amino acids 1-738 of SEQ ID NO: 2.  Claim 2 further recites the AAV comprises a transgene comprising ITR and heterologous gene operably linked to regulatory sequences.  Claim 16 is an AAV vector comprising AAV8 capsid vp1 capsid having a sequence of amino acids 1-738 of SEQ ID NO: 2 or a sequence which is at least 95% identical to the full length amino acids 1-738 of SEQ ID NO: 2.  
The only difference is that the ‘199 claim does not specify the host cell comprises rep gene, and other means for packaging the minigene. 
Wilson et al. teach an invention that comprises a cell comprising an AAV rep gene and AAV cap gene stably integrated within the cell’s chromosome, wherein the rep and cap is operably linked to regulatory sequences (page 4, line 1-3). The rep and cap is expressed when helper virus, helper gene or helper gene product is introduced (page 4, lines 15-22).  Wilson et al. teach a method for producing recombinant AAV, which includes introducing the host cell which contains helper virus, and a recombinant hybrid virus that comprises a transgene operably linked to regulatory sequence flanked by AAV ITR (page 4, lines 26-30).  Wilson et al. teach the cell further comprises cis elements for replication and encapsidation of the adenovirus virions (page 5, line 1-4).
It would have been obvious to an ordinary skilled in the art that the host cell comprising the cap as claimed in claim 3 of ‘199 patent would comprise additional elements such as rep and cis elements for packaging the transgene product in virion based on the knowledge in the prior art as evidenced by the teaching from Wilson et al. The ordinary skilled in the art would recognized that the claimed vector of claim 16 of the ‘199 patent is intended to be introduced into a host cell, and culturing the host cell to produce a recombinant AAV as claimed in claim 1 of the present application.  Therefore, the claimed subject matter of claims 3 and 16 the ‘199 patent and present application claim 1 would have been obvious.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 9,493,788, in view of Wilson (WO99/15685, IDS). 
Claim 22 of the ‘788 patent is drawn to a composition comprising at least an AAV vector capsid vp1 capsid having a sequence of amino acids 1-738 of SEQ ID NO: 2 or a sequence which is at least 95% identical to the full length amino acids 1-738 of SEQ ID NO: 2, and heterologous gene, ornithine transcarbamylase operably linked to regulatory sequences.
The teaching from Wilson is discussed above.
It would have been obvious to an ordinary skilled in the art that the vector comprising the cap gene and heterologous gene as claimed in claim 22 of ‘788 patent would be used to produce the gene product within a host cell. The ordinary skilled in the art would recognize that the host cell would comprise additional elements such as rep and cis elements for packaging the transgene product in virion based on the knowledge in the prior art as evidenced by the teaching from Wilson et al. The ordinary skilled in the art would recognized that the claimed vector of claim 22 of the ‘788 patent is intended to be introduced into a host cell, and culturing the host cell to produce a recombinant AAV as claimed in claim 1 of the present application.  Therefore, the claimed subject matter claim 22 of the ‘788 patent and present application claim 1 would have been obvious.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of U.S. Patent No. 10,266,846, in view of Wilson (WO99/15685, IDS). 
Claims 11 and 12 of the ‘846 patent is an AAV vector capsid vp1 capsid having a sequence of amino acids 1-738 of SEQ ID NO: 2 or a sequence which is at least 95% identical to the full length amino acids 1-738 of SEQ ID NO: 2, and heterologous gene, immunoglobin. Claim 13 is drawn to a composition comprising said vector. Claim 14 is drawn to a host cell comprising the vector.
The teaching from Wilson is discussed above.
It would have been obvious to an ordinary skilled in the art that the vector comprising the cap gene and heterologous gene as claimed in claim 11-12 of ‘846 patent would be used to produce the gene product within a host cell. The ordinary skilled in the art would recognize that the host cell would comprise additional elements such as rep and cis elements for packaging the transgene product in virion based on the knowledge in the prior art as evidenced by the teaching from Wilson et al. The ordinary skilled in the art would recognized that the claimed vector of claims 11-13 of the ‘788 patent is intended to be introduced into a host cell (claim 14), and culturing the host cell to produce a recombinant AAV as claimed in claim 1 of the present application.  Therefore, the claimed subject matter claims 11-14 of the ‘846 patent and present application claim 1 would have been obvious.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 18 and 22 of U.S. Patent No.10,590,435 in view of Wilson (WO99/15685, IDS). 
The teaching from Wilson is discussed above.
It would have been obvious to an ordinary skilled in the art that the host cell comprising the cap as claimed in claims 1, 2, 18 and 22 of ‘435 patent would comprise additional elements such as rep (claim 2) and cis elements for packaging the transgene product in virion based on the knowledge in the prior art as evidenced by the teaching from Wilson et al. The ordinary skilled in the art would culture the host cell as claimed in claims 1, 2, 18 and 22 of the ‘435 patent to produce a recombinant AAV as claimed in claim 1 of the present application.  Therefore, the claimed subject matter of claims 1, 2, 18 and 22 the ‘435 patent and present application claim 1 would have been obvious.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636